Detailed Action
This office action is in response to the amendment filed on 11/01/2022.

Status of Claims
Claims 1-30 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim 27-30 includes limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for established a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-14, 23-24, and 27-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. (Publication No.  US 2021/0051510, hereinafter referred as Chae) in view of Deenoo et al. (Publication No.  US 2020/0052803, hereinafter referred as Deenoo).
Regarding Claims 1, 12, 23, and 27, Chae discloses a memory (A wireless device includes a memory; see figure 15 numeral 1524.); and
one or more processors, coupled to the memory (The wireless device includes a processor; see figure 15 numeral 1518-1522.), 
the one or more processors configured to (The wireless device measure the following channel occupancy ratio (CR) and the channel busy ratio (CBR) over a vehicular wireless channel; see ¶ 0234.):
measure, a first beam group associated with the UE, a channel occupancy ratio (CR) for the first beam group (The wireless device measures the CR; see ¶ 0234.); and
perform an action if the CR for the first beam group does not satisfy a CR limit associated with the first beam group (If its CR is higher that the CR limit, the wireless device may decrease its CR below the limit via implementation of various technique such as dropping packets, adapting MCS, or adapting transmission power; see ¶ 0234),
wherein the CR limit associated with the first beam group is determined based at least in part on at least one of: a first channel busy ratio ( CBR) associated with another UE that is communicating with the UE, or a second CR limit associated with the other UE (The wireless device measure a CBR(s) value for a resource pool, wherein a CR limit is defined, by the base station, for each interval of the CBR value(s); see ¶ 0234.).
Chae fails to disclose measuring using plurality of beams. However, in analogous art, Deenoo discloses measuring and reporting channel occupancy or channel availability per group of beams and/or measure and report a value for a beam (e.g. each beam) of the group; see ¶ 0218. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with measuring mechanism in order minimize interference with one or more neighboring cells; see ¶ 0002.


	Regarding Claims 2, 13, 24, and 28, wherein the CR limit associated with the first beam group is determined further based at least in part on a second CBR for the first beam group (The wireless device measure a CBR(s) value for a resource pool, wherein a CR limit is defined, by the base station, for each interval of the CBR value(s); see ¶ 0234.).



	Regarding Claims 3 and 14, Chae discloses that the one or more processors are further configured to: measure, using one or more beams included in the first beam group, a second CBR for the first beam group (The wireless device measure a CBR(s) value for a resource pool; see ¶ 0234.); and
 	determine the CR limit associated with the first beam group based at least in part on the second CBR for the first beam group (The CR limit is defined, by the base station, for each interval of the CBR value(s); see ¶ 0234.).


Claims 4, 15, 25, and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. (Publication No.  US 2021/0051510, hereinafter referred as Chae) in view of Deenoo et al. (Publication No.  US 2020/0052803, hereinafter referred as Deenoo) and further in view of Lee et al. (Publication No. US 2018/0234973, hereinafter referred as Lee).
	Regarding Claims 4, 15, 25, and 29, Chae fails to disclose measuring the CR based at least in part on a number of subchannels used for transmitting signals using beams included in the first beam group; or measuring the CR based at least in part on a number of subchannels used for receiving signals using beams included in the first beam group. However, in analogous art, Lee discloses that the CR is defined as the total number of sub-channels used by the UE for its transmissions divided by the total number of configured sub-channels over a measurement period of 1000 ms; see ¶ 0139. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with CR mechanism in order to congestion control; see ¶ 0005.


Claims 5-7, 16-18, 26, and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. (Publication No.  US 2021/0051510, hereinafter referred as Chae) in view of Deenoo et al. (Publication No.  US 2020/0052803, hereinafter referred as Deenoo) and further in view of Zhao et al. (Publication No.  US 2019/0274065, hereinafter referred as Zhao).
Regarding Claims 5 and 16, Chae fails to disclose reducing a transmission rate of transmissions using beams included in the first beam group. However, in analogous art, Zhao discloses that the UE reports congestion related information, which include channel/resource occupation status information; see figure 2 & ¶ 0059. Based on the control related information implementing a congestion control strategy such as adjusting the transmission rate; see figure 2 & ¶ 0063. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with mechanism congestion control in order to enhance driving safety, reduce congestion, and improving traffic efficiency; see ¶ 0005.


Regarding Claims 6 and 17, Chae fails to disclose transmitting, to a transmitter device, a request to reduce a transmission rate of transmissions that are to be received by the UE using beams included in the first beam group. However, in analogous art, Zhao discloses that the UE reports congestion related information, which include channel/resource occupation status information; see figure 2 & ¶ 0059. Based on the control related information implementing a congestion control strategy such as adjusting the transmission rate; see figure 2 & ¶ 0063. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with mechanism congestion control in order to enhance driving safety, reduce congestion, and improving traffic efficiency; see ¶ 0005.

Regarding Claims 7 and 18, Chae fails to disclose receiving, from a receiver device, a request to reduce a transmission rate of transmissions to the receiver device; and reduce the transmission rate of transmissions to the receiver device for transmissions by the UE that use one or more beams included in the first beam group based at least in part on receiving the request. However, in analogous art, Zhao discloses that the UE reports congestion related information, which include channel/resource occupation status information; see figure 2 & ¶ 0059. Based on the control related information implementing a congestion control strategy such as adjusting the transmission rate; see figure 2 & ¶ 0063. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with mechanism congestion control in order to enhance driving safety, reduce congestion, and improving traffic efficiency; see ¶ 0005.

Regarding Claims 26 and 30, Chae fails to disclose reducing a transmission rate of transmissions using beams included in the first beam group; or transmit, to a transmitter device, a request to reduce a transmission rate of transmissions that are to be received by the UE using beams included in the first beam group. However, in analogous art, Zhao discloses that the UE reports congestion related information, which include channel/resource occupation status information; see figure 2 & ¶ 0059. Based on the control related information implementing a congestion control strategy such as adjusting the transmission rate; see figure 2 & ¶ 0063. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with mechanism congestion control in order to enhance driving safety, reduce congestion, and improving traffic efficiency; see ¶ 0005.



Claims 8 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. (Publication No.  US 2021/0022139, hereinafter referred as Chae), in view of Deenoo et al. (Publication No.  US 2020/0052803, hereinafter referred as Deenoo), in view of Lee et al. (Publication No.  US 2018/0234973, hereinafter referred as Lee), and further in view of Sun et al. (Publication No.  US 20160007223, hereinafter referred as Sun).
Regarding Claims 8 and 19, Chae fails to disclose increase a transmission rate of transmissions to a second receiver device for transmissions by the UE that use one or more beams included in the first beam group based at least in part on reducing the transmission rate of transmissions to the receiver device. However, in analogous art, Zhao discloses that the multi-interface terminal [UE] decide to decrease the transmission rate of the link A [receiver] and increase the transmission rates of the link B [second receiver]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with mechanism multi-stream service in order to fully uses the network resources, reasonably balances the loads, improves the transmission efficiency and the user QoS experience; see ¶ 0003.




Claims 10-11 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. (Publication No.  US 2021/0051510, hereinafter referred as Chae) in view of Deenoo et al. (Publication No.  US 2020/0052803, hereinafter referred as Deenoo) and further in view of Morejon Garcia et al. (Publication No.  US 2022/0046445, hereinafter referred as Garcia).
	Regarding Claims 10 and 21, Chae fails to disclose “receiving…; and measure…; and determine…”. However, in analogous art, Morejon Garcia discloses receiving, from a receiver device, an indication of a second CR limit associated with the receiver device (The first UE then updates the first CR-Limit based on the second CR report [indication of the CR limit] received from the second UE [receiver device]; figure 3 numeral 315 & see ¶ 0066.); and 
measure a second CR for the receiver device based at least in part on transmissions to the receiver device that use a beam included in the first beam group (The first UE then determines [measure] a second CR of the second UE [receiver device] for this sidelink over the CBR measurement time window of the first UE; see figure 3 numeral ¶ 0062.); and
 determine a transmission rate for transmissions to the receiver device based at least in part on the second CR and the second CR limit (The derived CR-Limit may indicate the maximal amount of SL resources that may be used by the first UE to transmit to the second UE; see figure 3 numeral 315 & ¶ 0066.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with the above teaching in order to enable better usage of resources and enhanced user experience to a user of a terminal device; see ¶ 0002.

	Regarding Claims 11 and 22, Chae fails to disclose that the one or more processors are further configured to: transmit, to a transmitter device, an indication of the CR limit for the first beam group; and receive, from the transmitter device, one or more signals at a transmission rate that is based at least in part on the CR limit. However, in analogous art, Morejon Garcia discloses that the first UE then updates the first CR-Limit based on the second CR report [indication of the CR limit] received from the second UE; figure 3 numeral 315 & see ¶ 0066. The derived CR-Limit may indicate the maximal amount of SL resources that may be used by the first UE to transmit to the second UE; see figure 3 numeral 315 & ¶ 0066. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae congestion control with the above teaching in order to enable better usage of resources and enhanced user experience to a user of a terminal device; see ¶ 0002.



Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




RESPONSE TO ARGUMENTS
Regarding Claim 1, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chae et al. (US 2020/0015298) The prior art discloses that the UE may measure a channel occupancy ratio (COR) or a channel busy ratio (CBR) for a specific beam of a specific cell for a predetermined time; see ¶ 0135.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472